Citation Nr: 1532817	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-42 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for dry eye syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from October 1968 to October 1970, from May 1981 to October 1981, and from January 1991 to April 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations related to his eyes and sinuses in July 2009.  The RO issued a statement of the case in September 2010.  No supplemental statements of the case have been issued.

The case includes electronic (VBMS) CAPRI records that include VA treatment records showing treatment for dry eye syndrome in 2012, 2014, and 2015.  These records have not been considered by the RO.  Additionally, the Veteran, who is a physician, submitted a written statement dated in December 2010 attesting to his symptoms and treatments for sinusitis.  This statement has not been considered by the RO.

In an informal hearing presentation dated in April 2015, the Veteran's representative noted that the VA examinations of record are "no longer contemporaneous, being from 2009."  On remand, the RO should consider whether new examinations are warranted.

Finally, the RO should ensure that all relevant VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertaining to sinusitis or dry eye syndrome.  

2.  Adjudicate the claims for initial compensable ratings for sinusitis and dry eye syndrome, considering all of the evidence associated with the claim file, both paper and electronic, following the statement of the case in September 2010.  Specifically, all relevant CAPRI records and the written statement of the Veteran dated in December 2010 must be considered.

3.  If deemed warranted, schedule VA examination(s) to evaluate the current severity of the service connected sinusitis and/or dry eye syndrome.

4.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




